Citation Nr: 1226662	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from July 1954 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida presently has jurisdiction over the claim.  In April 2012, the Board remanded this case.  

In the Board's remand, the Board noted that the issue of entitlement to an increased rating in excess of 10 percent for tinnitus has been raised by the record via a January 2012 Written Brief Presentation, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue appears to be under development, but there has not been adjudication.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Pursuant to the Board's April 2012 remand, medical records were to be obtained from Dr. George Mansour.  In April 2012, the Veteran submitted copies of his records from Dr. Mansour.  However, the September 2006 hearing test was not included.  As the case must be remanded for additional reasons, another attempt to obtain the September 2006 hearing test from Dr. Mansour should be made.

The Veteran also submitted a Hearing Evaluation Report from Chris Bradley, HIS, of the Audible Hearing Center, dated in August 2011.  On remand, the RO should contact Chris Bradley, HIS and ask him to review the August 2011 test results he conducted and address the following:  Whether (1) he is a state-licensed audiologist; (2) the speech discrimination results reported were the Maryland CNC controlled speech discrimination test; and (3) a puretone audiometry test was conducted.  The Veteran should also be asked to provide the same information for the undated audiogram that he submitted in June 2008.

In April 2012, the Veteran was afforded a VA examination, per the Board's remand.  The examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of the Veteran's daily life or ability to work.  In the informal hearing presentation, the Veteran's representative asserted that the findings on the April 2012 VA examination were not compatible with those presented by Mr. Bradley.  Specifically, the representative stated that Mr. Bradley indicated that the Veteran's hearing loss does in fact affect his daily life, including work, while the VA examiner felt that there was no impact on daily functioning.  The representative requested a new VA examination.  This should be accomplished on remand.

Finally, on remand, any relevant VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from Dr. George Mansour, including results of a September 2006 hearing test.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from the Bay Pines VA treatment facility, to include copies of all audiograms, dated since September 2005.

3.  The Veteran submitted an undated audiogram to the RO in June 2008.  Ask him to identify who conducted this audiogram and when it was conducted.  He should also be asked to provide the following information:

(a)  Whether the person who conducted the testing is a state-licensed audiologist; (b) whether the speech discrimination result reported were the Maryland CNC controlled speech discrimination test; and (c) whether a puretone audiometry test was conducted.

4.  Make arrangements for Chris Bradley, HIS, of the Audible Hearing Center to review the August 2011 test results he conducted and address the following:

(a)  Whether he is a state-licensed audiologist; (b) whether the speech discrimination result reported were the Maryland CNC controlled speech discrimination test; and (c) whether a puretone audiometry test was conducted.

If the answer to all three questions above is yes, Mr. Bradley should be asked to interpret the data reported in graph form in a numerical format.

Any attempts made to contact Mr. Bradley and any response received should be memorialized in the Veteran's claims file.

5.  After the foregoing development has been completed, schedule the Veteran for an appropriate audiological examination to determine the current severity of his bilateral hearing loss.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.   The private evidence, including the August 2011 letter of Mr. Bradley and any subsequent information obtained, should be addressed, including the statement by Mr. Bradley that the Veteran was having trouble making out words clearly in conversation both at home and at work, and especially in the presence of background noise or female voices.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the VA examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

